UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6749



FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.


PATRICIA MAHER, Deputy Assistant Attorney General; GEORGE W.
BUSH, President of United States of America,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:02-cv-00555-CCB)


Submitted:   July 31, 2008                  Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francis Akinro appeals the district court’s order denying

his motion to reopen his case based on newly discovered evidence.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Akinro v. Maher, No. 1:02-cv-00555-CCB (D. Md. Apr. 25,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -